          Case 1:20-cv-01652-GHW Document 18 Filed 05/18/20 Page 1 of 2


                                                                                             5/18/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
BUILDING SERVICE 32BJ HEALTH FUND,                                      :
BUILDING SERVICE 32BJ LEGAL SERVICES                                    :
FUND, BUILDING SERVICE 32BJ THOMAS                                      :
SHORTMAN TRAINING, SCHOLARSHIP AND                                      :
SAFETY FUND SEIU LOCAL 32BJ                                             :   ORDER
CONNECTICUT DISTRICT PENSION FUND                                       :
                                                                        :   1:20-CV-1652 (GHW)
                                    Plaintiffs,                         :
                                                                        :
                  -v-                                                   :
                                                                        :
SJ SERVICES, INC.,                                                      :
                                                                        :
                                    Defendant.                          :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated May 16, 2020 (Dkt. No. 17), Judge Woods

referred this case to me for settlement. The parties are directed to advise the Court

within 30 days of the date of this Order when they wish to schedule a settlement

conference. The parties should do so by filing a letter-motion on the docket that

indicates at least three dates that are mutually convenient for the parties.

Alternatively, counsel are free to e-mail my deputy clerk, David Tam, at

David_Tam@nysd.uscourts.gov to find a mutually convenient date for the parties

and the Court. Given the state’s extension of the current stay-at-home policy in

light of the COVID-19 pandemic, any settlement conference in the foreseeable

future will likely be conducted telephonically. Using the Court’s conference line

system, the Court will begin the settlement conference in joint session with all

parties on the line before breaking into private session and speaking to the parties
        Case 1:20-cv-01652-GHW Document 18 Filed 05/18/20 Page 2 of 2



individually, as the technology the Court is using can facilitate breakout sessions

with each side.


      SO ORDERED.

Dated: May 18, 2020
       New York, New York




                                          2
